Citation Nr: 0825569	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
for the remarried widow of the veteran from July 7, 1988 to 
September 16, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1. The appellant and the veteran were married in November 
January 1958.

2. The appellant's marriage to the veteran was terminated by 
his death in July 1988.
 
3. The appellant remarried in September 1990 and has been 
married to the same spouse ever since.

4. At the time of her remarriage, the appellant was 
approximately 50 years old.

5. No claim with the VA is on file in the years immediately 
following the veteran's death.

CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits for any 
time period as the remarried widow of a veteran as a matter 
of law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.50, 3.55, 3.400(c)(2) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in January 1958.  The 
veteran died in July 1988 and the appellant remarried in 
September 1990.  The appellant testified that she was 17 
years old at the time of her marriage to the veteran, and 
that she was 48 years old at the time of his death.

The appellant filed a claim for DIC benefits in May 2004.  
The appellant contends that she is only seeking benefits from 
the period between the death of the veteran in July 1988 and 
her remarriage in September 1990.  

The veteran claimed that she attempted to file a claim for 
DIC benefits immediately following the veteran's death, but 
the County Veterans Service Officer was not helpful to the 
appellant in filing her claim.  The appellant further 
contended that she was "essentially denied or prevented" 
from receiving benefits after the Service Officer did not 
help her file the claim, and thus she "gave up her quest for 
help."

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. § 
103(d); 38 C.F.R. § 3.55.  Recent legislation has carved out 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of CHAMPVA 
benefits was authorized for surviving spouses who remarried 
after the age of 55.  Pub. L. 107-330, § 101(a), 116 Stat. 
2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The 
following year, legislation was enacted, permitting surviving 
spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  Veterans Benefits Act of 2003, Pub. 
L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  In the instant case, 
the appellant testified at her RO hearing that she was 48 
when the veteran died in 1988, and would thus have been well 
under the age of 57 when she remarried in 1990.  Further 
there is no evidence that the appellant's 1990 marriage has 
ended in death, divorce, or annulment.  In fact on her 
application for DIC benefits the appellant indicated she was 
currently still married to her second spouse, and further she 
indicated that the marriage had not ended in her RO hearing.  
Thus, as a widow who remarried at approximately 50 years old, 
the appellant is not entitled to DIC benefits as a matter of 
law.  

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).   

The Board further notes that even if the appellant's status 
as a remarried widow did not prevent her from receiving DIC 
benefits, she would still be precluded from receiving the 
benefits.  Under 38 C.F.R. § 3.400(c), a claim for benefits 
sought would have to be filed within 1 year of death.  
Otherwise the date of the claim controls, and as noted 
herein, as a remarried widow, she has no entitlement as of 
the date of the claim.  As the evidence shows, the appellant 
did not submit a substantially complete application to the VA 
for benefits until May 2004, nearly 18 years after the 
veteran's death in 1988.  The Board notes that the appellant 
argued that she attempted to file a claim soon after the 
veteran's death and prior to her remarriage but was 
"essentially denied" due to lack of help.  She further 
argued that because of the lack of help on the part of the 
Veteran's Service Officer, she was unaware she was entitled 
to benefits. 

While it is unfortunate that the appellant may not have 
learned about possible VA benefits to which she might have 
been entitled until 2004, the United States Court of Appeals 
for Veterans Claims, citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991). Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
As the evidence shows, the appellant did seem to understand 
she was entitled to some benefit, but "gave up her quest for 
help" prior to her remarriage.  Furthermore, the appellant 
did not file any formal or informal claim for death benefits 
until May 2004, nearly 18 years after the veteran's death, 
and substantially outside the one year period the appellant 
had to file her claim.  

It is also noted, parenthetically, that even if the claim 
could be granted legally, the record before the Board does 
not clearly indicate any benefits were in order.  It is not 
shown from the limited information on file that there was any 
determination made as to service connection for any disorder, 
or service connection for the cause of death.  These matters 
need not be addressed in view of the legal preclusion to any 
entitlement in this case.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994). The appellant is encouraged, however, to keep abreast 
of any future changes to this law, and she is free to reopen 
her claim if the law changes to allow DIC in her 
circumstances.


ORDER

The claim for DIC benefits from July 7, 1988 to September 16, 
1990, for the remarried widow of the veteran is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


